Citation Nr: 1613522	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-31 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to payment of agent fees from past due benefits resulting from a June 2012 rating decision which granted service connection for posttraumatic stress disorder (PTSD), effective November 1, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:	John Bogdanoff, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran
ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.  The appellant in this case is his former agent.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the appellant's request for payment of agent fees from past due benefits.  

The Board notes that the RO has adequately developed this appeal in accordance with the due process requirements for contested claims.  Neither the Veteran nor the appellant has argued otherwise.  38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. §§ 19.100-102, 20.500-504 (2014).

In February 2016, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript is of record.


FINDINGS OF FACT

1.  On November 1, 2010, VA received the Veteran's application to reopen a previously denied claim of service connection for PTSD.  

2.  In February 2011, VA received a completed VA Form 21-22a executed by the Veteran in favor of the appellant.  

3.  In a June 2012 rating decision, the RO granted service connection for PTSD, effective November 1, 2010, the date of receipt of the Veteran's application to reopen.

4.  There was never a notice of disagreement filed in connection with the claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for the payment of agent fees from past-due benefits based on the award of service connection for PTSD in the June 2012 rating decision have not been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the pertinent facts in this case are not in dispute.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the VCAA is not applicable and any failure to meet the VCAA duty to assist and notify is harmless error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  Moreover, this appeal involves an agent fee dispute and is not a "claim" for disability compensation benefits.  Where, as here, an applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather is seeking a decision regarding how benefits will be distributed under another Chapter, the VCAA is not applicable.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

The Board also notes that appellant and the Veteran were provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issue on appeal and the appellant, through her testimony and questioning by her attorney, demonstrated her actual knowledge of the applicable legal criteria.  There is no indication of any outstanding, relevant evidence.  Indeed, as set forth below, the relevant facts in this case are not in dispute.  As such, the Board finds that VA has fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Factual Background

As the appellant and her attorney have acknowledged, the relevant facts in this case are not in dispute.  See February 2016 hearing transcript at page 3 ("[W]e don't see any real disputed issues of material fact in this case.").

In pertinent part, the facts show that, in May 2007, the Veteran submitted claims for service connection for multiple disabilities, including PTSD.  

In a December 2007 rating decision, the RO denied service connection for PTSD, finding that the record lacked evidence corroborating the Veteran's claimed in-service stressors.  Although the Veteran was notified of the RO's determination and his appellate rights in a December 2007 letter, he did not initiate an appeal within the applicable time period.  

On November 1, 2010, VA received the Veteran's application to reopen the previously denied claim for service connection for PTSD.  In addition, in November 2010, the Veteran submitted a copy of a fee agreement between him and the appellant.  In February 2011, VA received a completed VA Form 21-22a executed by the Veteran in favor of the appellant.  

In a June 2012 rating decision, the RO granted service connection for PTSD and assigned an initial 100 percent disability rating effective November 1, 2010, the date of receipt of the Veteran's claim to reopen.  The record reflects that the RO granted service connection for PTSD pursuant to amended regulatory criteria relaxing the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See June 2012 rating codesheet; August 2012 RO letter.  

The Veteran was notified of the RO's determination and his appellate rights in an August 2012 letter, but he did not initiate an appeal within the applicable time period, including with the effective date assigned.  


Analysis

A claimant may have attorney or agent representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2014).  

An attorney or agent may charge a fee for such representation, but only if specified statutory and regulatory criteria are satisfied.  38 U.S.C.A. § 5904(c) (West 2014); 38 C.F.R. §§ 14.636, 14.637 (2014).  No fee may be charged, allowed, or paid, however, for services of agents or attorneys provided before the date on which a notice of disagreement is filed with respect to the case.  Id.  



Analysis

As set forth above, the record shows that there was never a notice of disagreement filed in connection with the Veteran's claim of service connection for PTSD.  Rather, service connection for PTSD was awarded shortly after receipt of the Veteran's application.  The appellant does not contend otherwise.  Under these circumstances, there is simply no legal basis upon which to award agent fees from past due benefits resulting from the award of service connection for PTSD.  38 U.S.C.A. § 5904(c) (West 2014); 38 C.F.R. §§ 14.636, 14.637 (2014).  

In reaching this decision, the Board has considered the appellant's arguments to the effect that the June 2007 rating decision was clearly and unmistakably erroneous in failing to grant service connection for PTSD pursuant to Nehmer and that her subsequent involvement with the appellant's case in 2010 should therefore be considered the "functional equivalent" of a notice of disagreement with the June 2007 rating decision.  She has asserted that, because of her involvement, VA ultimately corrected its earlier error and granted service connection for PTSD.  She has claimed that, given her crucial work which led to a successful claim, she should be duly compensated for her time.  

For multiple reasons, these arguments does not avail the appellant of the benefit sought.  

First, contrary to the appellant's arguments, the record quite clearly reflects that VA awarded service connection for PTSD pursuant to the amended regulation which liberalized the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 - 39,852 (effective July 13, 2010) (codified as amended at 38 C.F.R. § 3.304(f)(3) (2014).  The regulation did not become effective until several years after the prior rating decision in June 2007.  A clear and unmistakable error (CUE) claim was never filed or adjudicated, and there is certainly no indication that the award of service connection for PTSD was a correction of an earlier error, including a failure to consider the Nehmer provisions.  

Indeed, with respect to the appellant's contention that VA should have awarded service connection for PTSD in the June 2007 rating decision pursuant to Nehmer, the Board observes that PTSD is not a "covered herbicide disease."  Thus, the final stipulation and order in Nehmer et al. v. United States Veterans Admin., et al, 712 F. Supp. 1404 (N.D. Cal. 1989) ('Nehmer I'); the specific guidance provided in Nehmer et al. v. United States Veterans Admin., et al., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) ('Nehmer II'); and VA's resulting regulations simply have no applicability here.  38 C.F.R. § 3.816 (2015).  

Even assuming arguendo that VA's award of service connection for PTSD was based on revision of the June 2007 rating decision, agent fees from past due benefits would still not be legally payable to the appellant in the absence of a notice of disagreement.  38 U.S.C.A. § 5904(c); 38 C.F.R. §§ 14.636, 14.637.  

The Board has also considered the appellant's arguments to the effect that, because she worked diligently on the appellant's claim and her efforts were crucial to the correct disposition of such claim, she should be compensated accordingly for her efforts.  Regardless of the actual level that the appellant may or may not have contributed to the ultimate award of service connection, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  

In summary, under the undisputed facts in this case, there is no legal basis upon which to award the benefit sought and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to payment of agent fees from past due benefits resulting from a June 2012 rating decision which granted service connection for PTSD effective November 1, 2010, is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


